Citation Nr: 1016679	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an effective date earlier than April 24, 
2001 for the award of service connection for degenerative 
joint disease of lumbar strain to L4-L5.  

2. Entitlement to an initial evaluation in excess of 20 
percent disabling for degenerative joint disease of lumbar 
strain to L4-L5 prior to March 17, 2008.

3. Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative joint disease of lumbar strain to 
L4-L5 from March 17, 2008 onward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the RO in North Little Rock, Arkansas, which implemented a 
September 2007 Board decision granting service connection for 
degenerative joint disease of lumbar strain to L4-L5, and 
assigned an initial evaluation of 20 percent, effective June 
20, 2002.  

During the pendency of the appeal, an August 2008 rating 
decision granted an earlier effective date of April 24, 2001 
for the award of service connection for degenerative joint 
disease and increased the initial evaluation for degenerative 
joint disease of lumbar strain to L4-L5 to 40 percent, 
effective March 17, 2008.  Subsequently, a December 2009 
rating decision continued the 40 evaluation for degenerative 
joint disease of lumbar strain to L4-L5.

The Board notes, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  In this case, the Veteran 
has expressly stated that he continues to seek not only the 
assignment of a higher initial rating but also an earlier 
effective date.  As such, the claims remain on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran filed an informal claim of service connection 
for a low back disability on April 24, 2001.  A formal claim 
was subsequently filed on June 20, 2002.  

2. In a September 2007 rating decision, the RO implemented a 
September 2007 Board decision granting service connection for 
a low back disorder, and assigned an effective date of June 
20, 2002, the date of receipt of the formal claim.  
Thereafter, in an August 2008 rating decision, the RO 
assigned an earlier effective date of April 24, 2001, the 
date of receipt of the informal claim.  

3. No claim, formal or informal, for service connection for a 
low back disability was received prior to April 24, 2001.

4. Prior to March 17, 2008, the Veteran's lumbar spine 
disability was manifested by degenerative disc disease, 
degenerative joint disease, lumbosacral strain, pain, slight 
limitation of motion, painful motion, no incapacitating 
episodes, and no objective evidence of ankylosis or 
neurological complications.  

5. From March 17, 2008 onward, the Veteran's lumbar spine 
disability has been manifested by degenerative disc disease, 
pain, limitation of motion, functional loss due to pain, no 
incapacitating episodes, and no objective evidence of 
ankylosis or neurological complications.  


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than April 24, 
2001 for the award of service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.114, 3.159, 3.400 (2009).

2. The criteria for an initial rating in excess of 20 percent 
for degenerative joint disease of lumbar strain to L4-L5 
prior to March 17, 2008 are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2009).

3. The criteria for a rating in excess of 40 percent for 
degenerative joint disease of lumbar strain to L4-L5 from 
March 17, 2008 onward are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the adjudication of the Veteran's claim of service 
connection for a low back disability, letters dated in August 
2002, January 2003, January 2005, March 2007 and June 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claim with appropriate evidence.  In addition, 
the March 2007 and June 2008 letters provided the Veteran 
with notice concerning the assignment of disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006).

Subsequent to the issuance of the June 2008 letter, the 
Veteran's claims were readjudicated in an August 2008 
statement of the case (SOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration 
records have been associated with the file.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to his claims for an 
earlier effective date and a higher initial rating.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
April 2003, March 2007, March 2008 and November 2009.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected lumbar spine disability since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the 
examination reports to be comprehensive and sufficient in 
assessing the severity of the Veteran's disabilities.  In 
this regard, it is noted that the examiner reviewed the 
Veteran's medical records prior to each examination, and the 
opinion rendered by the examiner in each instance is 
supported by objective and clinical findings.  The Board, 
therefore, concludes that the 2003, 2007, 2008 and 2009 
examination reports are adequate upon which to base the 
decisions in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

The Board further notes that adjudication of a claim for an 
earlier effective date from a grant of service connection is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the veteran.  
See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 
3.400 (2009).  Consequently, there is no additional 
development that can be conducted, examination performed, nor 
any other records which can be obtained, which would 
substantiate the Veteran's claim for an earlier effective 
date.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than April 24, 2001 for the grant of his service 
connection claim for a low back disorder.  For the reasons 
that follow, the Board concludes that an earlier effective 
date is not warranted.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2009).  Unless specifically provided otherwise in the 
statute, the effective date of an evaluation and award based 
on an original claim for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  At the outset, it must be noted that a claim must 
be filed in order for any type of benefit to accrue or be 
paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in 
the law for awarding an earlier effective date based simply 
on the presence of the disability.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998) (the mere presence of medical 
evidence of a condition does not establish an intent on the 
part of the veteran to seek service connection for the 
disability).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be § 3.155(a).

The Veteran asserts that an earlier effective date is 
warranted because he has suffered from low back problems 
since service. In this regard, he argues that the effective 
date at issue should be assigned as of the date of his 
discharge from service.  

The record reflects that the Veteran initially filed an 
informal claim of service connection for a low back 
disability on April 24, 2001, nearly 30 years after his 
separation from service.  He later filed a formal claim on 
June 20, 2002.  Service connection for a low back disorder 
was eventually granted in a September 2007 Board decision.  
In a September 2007 rating decision, the RO assigned a 20 
percent initial rating, effective June 20, 2002, the date of 
receipt of the formal claim.  Thereafter, in an August 2008 
rating decision, the RO assigned an earlier effective date of 
April 24, 2001 based on the date the Veteran's informal claim 
had been received.  

The Board concludes that April 24, 2001 is the correct 
effective date for the award of service connection for a low 
back disorder.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i) (effective date of an award of disability 
compensation based on an original claim for direct service 
connection will be, "date of receipt of claim, or date 
entitlement arose, whichever is later" (emphasis added)).  
Here, the Veteran's claim was eventually granted based upon 
his April 24, 2001 submission.  The Veteran did not have a 
low back claim pending prior to April 24, 2001.  Thus, based 
on the general rules governing effective dates, an effective 
date prior to April 24, 2001, the date of claim, is legally 
precluded.  See id.  

Furthermore, to the extent the Veteran is shown to have had 
low back problems prior to the filing of his claim in 2001, 
the Board notes that there is no provision in the law for 
awarding an earlier effective date based simply on the 
presence of the disability. See Brannon v. West, supra.

Based upon the foregoing reasons, an effective date earlier 
than April 24, 2001 for the grant of service connection for a 
low back disorder cannot be awarded.  As such, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected low back disorder, evaluated as 20 percent 
disabling prior to March 17, 2008 and 40 percent disabling 
from March 17, 2008 onward.  After a careful review of the 
record and for reasons and bases expressed immediately below, 
the Board finds that higher ratings are not warranted for 
either of the aforementioned periods.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Prior to March 17, 2008

The Veteran appeals from a claim filed in 2001.  During the 
pendency of this appeal, VA twice amended the rating schedule 
for evaluating disabilities of the spine under 38 C.F.R. § 
4.71a.  The first amendment, which pertained to the 
evaluation of intervertebral disc syndrome under Diagnostic 
Code (DC) 5293, became effective on September 23, 2002.  67 
Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent 
revisions, codified in Diagnostic Codes through 5243, became 
effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 
Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, 
DC 5293 (2009).  The new criteria include a revision of 38 
C.F.R. § 4.71a, to include Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.

The Board will evaluate the Veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would entitle him to the 
highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 
2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the aforementioned cases or General Counsel 
opinions prohibit the application of a prior regulation to 
the period on or after the effective date of a new 
regulation.  Thus, the rule that the veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.

The Veteran is service-connected for degenerative joint 
disease of lumbar strain to L4-L5, evaluated as 20 percent 
disabling under Diagnostic Code 5243 prior to March 17, 2008.  
See 38 C.F.R. § 4.71a (2009).  The Board notes in passing 
that Diagnostic Code 5243 and its predecessor, Diagnostic 
Code 5293, rate intervertebral disc syndrome, which is 
another name for degenerative disc disease.  See 38 C.F.R. § 
4.71a (2003).  The Board will evaluate the claim first under 
Diagnostic Code 5293, then its successor provisions before 
addressing any other potentially applicable diagnostic codes.

Diagnostic Code 5293 for intervertebral disc syndrome, 
applicable prior to September 23, 2002, assigns a 20 percent 
evaluation for moderate symptoms with recurring attacks; a 40 
percent evaluation for severe, recurring attacks with 
intermittent relief; and a 60 percent evaluation for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (effective prior to Sept. 
23, 2002).

Private treatment records and medical statements reflect 
treatment for low back pain since 1997 and diagnoses of 
degenerative disc disease.  

On VA examination in April 2003, the Veteran reported having 
flare-ups about once a week, lasting from a day to up to 
three days and relieved by medications and rest.  Physical 
inspection of the low back revealed no obvious abnormalities 
or deformities.  The Veteran was found to have some 
tenderness over the paraspinal muscles in the lumbar region 
at L4-L5 on the right.  He had no tenderness over the spinous 
processes.  Range of motion was 80 degrees flexion without 
pain, and 30 degrees extension.  The Veteran could side bend 
to the right and left 30 degrees without pain.  DTRs were 
equal and active bilaterally.  Sensation in the extremities 
were intact.  Strength was 5 out of 5 resisted.  Straight leg 
raise was negative.  The Veteran had a negative stork test 
and negative standing flexion test.  Following the 
examination, the Veteran was diagnosed with degenerative 
joint disease and lumbar strain to L4-L5.  The examiner 
opined that the Veteran had medium functional capacity and 
could lift 50 pounds maximum and 25 pounds frequently.  He 
could use his hands for gross grasping, holding and turning 
of objects.  He could also bend and stoop frequently, and 
stand and walk at least six hours out of an eight-hour work 
day.  

An October 2003 MRI of the lumbar spine revealed multi-level 
degenerative disc disease and general posterior facet 
arthropathy, disc protrusions at L3-4, L4-5 and L5-S1, and no 
spinal stenosis.  

A February 2004 VA neurological consultation report shows 
that the Veteran reported continuous low back pain with 
bilateral leg pain, greater on the left than the right, 
sometimes going all the way to the heel and toe with burning 
in the big toe and second toe.  On neurological examination, 
with the feet together and knees locked, the Veteran could 
bend forward and come within a foot of touching his toes.  By 
bending his knees he could touch his toes.  Straight leg 
raising and hip tests were normal.  An MRI showed a 3-4 
lateral disc bulge at L5-S1 to be very narrow with marrow 
changes; the L4-5 had a small left paracentral bulge.  There 
was facet arthropathy throughout and desiccation of all 
discs.  

At the March 2007 VA examination, the Veteran reported 
symptoms of numbness, paresthesias, and leg/foot weakness.  
He also reported having severe spinal flare-ups every three 
to four months with no functional losses.  Range of motion 
testing of the thoracolumbar spine revealed flexion to 90 
degrees with pain beginning at 80 degrees; extension to 30 
degrees with pain beginning at 20 degrees; lateral flexion to 
20 degrees bilaterally with pain but no additional loss of 
motion on repetitive use; and lateral rotation to 30 degrees 
bilaterally with pain but no additional loss of motion on 
repetitive use.  Examination of the muscles of the spine was 
negative for atrophy, guarding, tenderness and weakness.  
Results of a detailed motor examination were 4/5 for all 
muscles.  There was no thoracolumbar spine ankylosis.  
Following the examination, the Veteran was diagnosed with a 
lumbosacral strain.  It was noted that the Veteran had 
retired in 1997 from his occupation as a police officer and 
was now receiving Social Security Administration benefits.  
The examiner stated that the Veteran's disability had 
moderate effects on chores, shopping, exercise, sports, 
recreation and traveling.  

An April 2007 X-ray study of the lumbar spine demonstrated 
moderate to marked disc space narrowing at the lumbosacral 
junction, mild disc space narrowing at L4-5 and mild 
osteoarthritic changes involving articulating facets at the 
lumbosacral junction.  

VA treatment records further show that the Veteran was seen 
for neurological consultations in October 2007 and November 
2007.  In October, it was noted that an MRI study revealed an 
L4-5 disc bulge, which did not appear to be surgically 
significant.  In November 2007, the Veteran was noted as 
having moderate to marked disc space narrowing at the 
lumbosacral junction, mild disc space narrowing at L4-5, mild 
osteoarthritic changes involving articulating facets at the 
lumbosacral junction, and small endplate osteophytes at 
multiple levels.  

Based on the aforementioned evidence, the Board finds that 
the Veteran's disability is shown to be productive of 
moderate symptoms with recurring attacks.  There is no 
objective evidence of severe, recurring attacks, so as to 
warrant a higher rating of 40 percent, nor is there evidence 
of persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to site of diseased disc with little intermittent relief, so 
as to warrant an even higher 60 percent rating.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).  The Board concludes that the 
criteria for a higher rating under Diagnostic Code 5293, in 
effect prior to September 23, 2002, are not met.  

Diagnostic Code 5293, effective on and after September 23, 
2002, evaluates intervertebral disc syndrome either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations for chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  In 2003, further 
amendments were made for evaluating disabilities of the 
spine, including recodification of Diagnostic Code 5293 as 
Diagnostic Code 5243.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
amendment and correction were made effective from September 
26, 2003.  A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

Although the Veteran states that he has experienced flare-ups 
in the past, the medical evidence does not show that he has 
ever received bedrest as part of a prescriptive course of 
treatment.  As such, a higher rating is not available under 
the old regulations for intervertebral disc syndrome or the 
current Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5293 
(2003), 38 C.F.R. § 4.71a, DC 5243 (2009).  

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  An evaluation 
of 40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  An 
evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  An evaluation of 100 
percent requires unfavorable ankylosis of the entire spine.  
Id.

Under the revised criteria, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2009).

Based on the relevant medical evidence of record, as 
summarized above, the Board concludes that the criteria for a 
rating in excess of 20 percent under the General Rating 
Formula for Disease and Injuries of the Spine are not met.  
38 C.F.R. § 4.71a (2009).  Even when taking painful motion 
into account under the rule of DeLuca, supra, the Veteran 
does not have forward flexion of the thoracolumbar spine 30 
degrees or less, nor does he have favorable ankylosis of the 
entire thoracolumbar spine, as is required for a 40 percent 
evaluation.  In this regard, the Board notes that ankylosis 
is defined as "immobility and consolidation of a joint due 
to disease, injury, surgical procedure." Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(Ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint", citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  The range of motion findings discussed 
above clearly show that the Veteran's spine is not fixed or 
immobile.  The March 2007 examination specifically noted that 
there was no thoracolumbar spine ankylosis.  Additionally, 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, as is required for a 50 percent 
evaluation, or unfavorable ankylosis of the entire spine, as 
is required for a 100 percent evaluation.  Accordingly, a 
higher rating under the General Rating Formula for Diseases 
and Injuries of the Spine for the period prior to March 17, 
2008 is not warranted.  38 C.F.R. § 4.71a, (2009).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated under Diagnostic Code 5292.  38 C.F.R. 
§ 4.71a (2002).  A 20 percent rating was warranted for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating was warranted for severe limitation of motion.  
There is no higher rating under this diagnostic code.  Id.

The Board observes that the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

This leads the Board to an identical analysis as that laid 
out above.  Based on the medical evidence of record, the 
Board finds that the Veteran's limitation of motion does not 
rise to the level of "severe."  Even when taking painful 
motion into account under the rule of DeLuca, supra, he is 
not shown to have forward flexion of the thoracolumbar spine 
30 degrees or less.  For the same reasons as before, the 
Board concludes that a higher initial rating for the 
Veteran's lumbar spine disability is not warranted under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
Veteran's lumbar spine.  See DeLuca v. Brown, supra.  
However, the Board notes that the criteria under the General 
Rating Formula for Diseases and Injuries of the Spine and 
under the prior and current diagnostic codes for 
Intervertebral Disc Syndrome are meant to encompass and take 
into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine.  As already discussed above, the Veteran does not have 
painful motion of such a degree that he would be entitled to 
a higher rating under the prior or the current version of the 
limitation of lumbar motion diagnostic code.  See 38 C.F.R. 
§ 4.71a, DC 5292 (2003), DC 5243 (2009).  Thus, any 
functional impairment due to DeLuca considerations has 
already been considered in the general criteria.  
Accordingly, the Veteran is not entitled to a disability 
rating in excess of 20 percent under the general criteria 
prior to March 17, 2008.

The Board has also considered whether a separate or increased 
disability rating could be assigned under Diagnostic Code 
5003 for degenerative arthritis.  In certain circumstances, 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this 
case, the Veteran was diagnosed with degenerative joint 
disease at the April 2003 examination.  However, Diagnostic 
Code 5003 does not provide for a rating greater than 20 
percent and instead states arthritis should be rate on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be the General Rating Formula for 
Diseases and Injuries of the Spine.  As discussed above, the 
Board has already determined that an increased evaluation is 
not warranted under that rating criteria.  Moreover, a 
separate rating for arthritis is not warranted because it is 
clear that the main manifestation of the Veteran's condition 
is painful motion, which is already contemplated under the 
currently assigned 20 percent rating.  To award a separate 
rating, therefore, would constitute impermissible pyramiding.  
See Esteban, 6 Vet. App. at 262.

Furthermore, several other diagnostic codes, from prior 
versions of the regulations, compensate spinal disorders.  
They cover ankylosis, vertebral fracture and disabilities of 
the cervical and thoracic spine.  There is no evidence that 
the Veteran has, or ever had, these disabilities.  As such, 
further inquiry into those diagnostic codes is moot.

Finally, the Board notes that the rating schedule for 
evaluating disabilities of the spine provides that any 
associated objective neurological abnormalities are to be 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, DC 5293, Note (2) (2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2009).  Here, however, the Board finds 
no evidence of any neurologic manifestations so as to warrant 
a separate evaluation under a neurologic diagnostic code.  
Although the Veteran reported symptoms of numbness, 
paresthesias and leg/foot weakness at the March 2007 
examination, there were no findings of abnormal sensation on 
sensory testing, nor were there any abnormal findings on 
motor and reflex testing.  The record does not reflect any 
objective findings of neurological complications prior to 
March 17, 2008.  Therefore, a separate rating for chronic 
neurologic manifestations during this period is not 
warranted.

In light of the Board's conclusion that the criteria for an 
initial rating in excess of 20 percent have not been met at 
any time prior to March 17, 2008, the rule of Fenderson, 
supra, is not for application.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a higher initial 
rating for degenerative joint disease of lumbar strain to L4-
L5 prior to March 17, 2008.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 
53.  

b. From March 17, 2008 onward

The Veteran was afforded additional VA examinations in March 
2008 and November 2009.  At the March 2008 examination, the 
Veteran reported symptoms of stiffness and intermittent pain.  
He also related that his right thigh felt "light" 
intermittently and tingled sometimes.  Numbness, leg/foot 
weakness, spasms, radiation of pain and flare-ups were 
denied.  Mild, constant low back pain, along with 
paresthesias, was reported.  On physical examination of the 
thoracolumbar spine, range of motion was 10 degrees flexion, 
0 degrees extension, 10 degrees right lateral flexion, 25 
degrees left lateral flexion, 25 degrees right lateral 
rotation, and 30 degrees left lateral rotation.  There was 
pain throughout the entire range of motion but no additional 
loss of motion on repetitive use.  Reflex testing revealed 
absent knee and ankle jerks bilaterally; plantar flexion was 
normal bilaterally.  Findings on sensory and motor testing 
were normal.  There was no thoracolumbar spine ankylosis.  X-
rays demonstrated degenerative disc disease predominantly at 
L4-L5 and L5-S1, and degenerative joint disease involving the 
lower lumbar facet bilaterally.  The diagnosis was 
degenerative disc disease of the lumbar spine.  It was noted 
that the Veteran's disability had moderate effects on 
exercise and severe effects on sports.  An April 2008 
addendum explained that the findings of absent bilateral knee 
and ankle jerks on reflex testing were not indicative of any 
neurological manifestations.  

On examination in November 2009, the Veteran reported 
symptoms of paresthesias, leg/foot weakness, fatigue, 
stiffness, weakness, spasms and moderate constant pain.  He 
denied numbness and radiation of pain.  Severe flare-ups 
every two to three weeks, lasting one to two days, were also 
reported.  It was noted that there had been no incapacitating 
episodes of spine disease.  On physical examination, the 
examiner noted that the Veteran's gait was mildly antalgic.  
There was no thoracolumbar spine ankylosis.  Range of motion 
testing revealed flexion to 40 degrees, extension to 0 
degrees, right lateral flexion to 10 degrees, left lateral 
flexion to 15 degrees, right lateral rotation to 0 degrees 
and left lateral rotation to 5 degrees.  There was objective 
evidence of pain on active range of motion and additional 
limitation of motion on repetitive motion.  In terms of 
objective abnormalities of thoracic sacrospinalis, there were 
findings of spasm on the left, guarding bilaterally, and 
tenderness bilaterally, but these abnormalities were not 
severe enough to be responsible for abnormal gain or abnormal 
spinal contour.  Findings on motor testing were normal.  
Sensory testing revealed decreased vibratory sense in the 
right foot to ankle level, but otherwise normal findings.  
Reflex testing showed hypoactive knee jerks and ankle jerks 
bilaterally and normal plantar flexion bilaterally.  X-rays 
demonstrated degenerated disc at the L5-S1 and degenerative 
arthritis in the facet joints.  There was no change compared 
to the previous study.  The diagnosis was degenerated disc at 
L5-S1 and degenerative arthritis in the facet joints.  It was 
noted that the Veteran's disability prevented exercise, 
sports and recreation, had severe effects on traveling, and 
had moderate effects on chores, shopping, feeding, bathing, 
dressing, toileting and grooming.  

The Veteran's degenerative joint disease of lumbar strain to 
L4-L5 is currently assigned a 40 percent evaluation under 
Diagnostic Code 5243 from March 17, 2008 onward.  As 
previously noted, a higher rating of 60 percent under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2009).  
Here, there is no indication in the evidence of record that 
the Veteran has ever been prescribed bed rest by a physician 
for his lumbar spine disability.  Indeed, at the November 
2009 examination, the Veteran denied having had any 
incapacitating episodes.  Accordingly, a higher rating is not 
available under the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

In order to establish a rating higher than 40 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine, the medical evidence would need to show unfavorable 
ankylosis of the entire thoracolumbar spine as is required 
for a 50 percent evaluation, or unfavorable ankylosis of the 
entire spine as is required for a 100 percent evaluation.  38 
C.F.R. § 4.71a.  The Board concludes that the criteria for a 
higher rating from March 17, 2008 onward have not been met.  
In this instance, it was specifically noted at both the March 
2008 and November 2009 examinations that there was no 
thoracolumbar spine ankylosis.  As the evidence fails to show 
unfavorable ankylosis, the Board finds that the Veteran has 
not met the criteria for an evaluation in excess of 40 
percent under the General Rating Formula for Disease and 
Injuries of the Spine.

As noted above, the factors required under DeLuca are 
accounted for in the rating assigned under the general rating 
formula.  However, even if these factors were not already 
contemplated in the current evaluation criteria, there is no 
credible objective evidence to demonstrate that pain on use 
or during flare-ups results in additional functional 
limitation such that there would be unfavorable ankylosis of 
the entire thoracolumbar spine, to support a higher rating 
from March 17, 2008 onward.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202.

In addition, the Board finds no evidence of any neurologic 
manifestations so as to warrant a separate evaluation under a 
neurologic diagnostic code.  See 38 C.F.R. § 4.71a Note (1).  
As previously discussed, the March 2008 examination report 
and April 2008 addendum show negative findings for 
neurological complications.  Aside from a finding of 
decreased vibratory sense in the right foot to ankle level, 
there were no abnormalities found on motor, sensory and 
reflux testing at the November 2009 examination.  Based on 
the foregoing, the Board does not find there to be sufficient 
evidence of neurological complications from March 17, 2008 
onward to support the assignment of a separate rating under 
one of the diagnostic codes for rating diseases of the 
peripheral nerves.  Therefore, a separate rating for chronic 
neurologic manifestations during this period is not 
warranted.  

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 40 percent have been met at any time from March 17, 
2008 onward on appeal, the Board concludes that staged 
ratings are inapplicable.

In light of the foregoing, the Board concludes that a higher 
rating for degenerative joint disease of lumbar strain to L4-
L5 from March 17, 2008 onward is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's service-connected 
lumbar spine disability are not inadequate.  His complained-
of symptoms are those contemplated by the rating criteria. 
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  It does not appear 
that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disability that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service- connected disability are adequate.  Referral 
for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.


ORDER

Entitlement to an effective date earlier than April 24, 2001 
for the award of service connection for degenerative joint 
disease of lumbar strain to L4-L5 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
disabling for degenerative joint disease of lumbar strain to 
L4-L5 prior to March 17, 2008 is denied.

Entitlement to an evaluation in excess of 40 percent 
disabling for degenerative joint disease of lumbar strain to 
L4-L5 from March 17, 2008 onward is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


